FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            May 28, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 VELVET D. REESE,

       Plaintiff - Appellant,

 v.                                                          No. 20-2087
                                                   (D.C. No. 1:19-CV-00139-KBM)
 COMMISSIONER, SSA,                                           (D. N.M.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BRISCOE, and CARSON, Circuit Judges.
                  _________________________________

      This matter is before the court on the parties’ Joint Motion for Remand for

Further Administrative Proceedings Pursuant to Sentence Four of 42 U.S.C.

§ 405(g). Upon consideration, the joint motion is granted. The district court’s

judgment is vacated, and this matter is remanded to the district court with

instructions to remand to the agency for further administrative proceedings. In

addition, the parties are released from their obligation to file the supplemental briefs

described in our prior order of May 18, 2021.




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The mandate shall issue forthwith.


                                     Entered for the Court
                                     Per Curiam




                                     2